DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8, 16 and 17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on December 8, 2020.

Claim Objections
Claims 1-7, 9, 10, 12 and 14 are objected to because of the following informalities:  
1)	In claim 1, line 11:  The last instance of the term “member” should be changed to --members--.
2)	In claim 1, line 16; claim 2, line 5 and in claim 14, line 3:  The term “member” should be changed to --members--.
3)	In claim 3, lines 1-3 & 7; claim 4, line 1; claim 5, line 1 and in claim 6, line 2:  Every instance of the term “the” should be changed to --each--.
4)	In claim 3, lines 5 & 9 and in claim 10, lines 9 & 14:  The last instance of the term “the” should be changed to --each--.

5)	In claim 5, line 2; claim 7, lines 2 & 4 and in claim 10, line 12:  The first instance of the term “the” should be changed to --each--.
6)	In claim 9, line 4:  The first instance of the term “the” should be changed to 
--each--, and the phrase --at least one-- should be inserted after the last instance of the term “the”.
7)	In claim 12, line 10:  The first instance of the term “member” should be changed to --members--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 


438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and 9 of copending Application No. 

16/285,239 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 7 are generic to all that is recited in claims 1, 5-7 and 9 of copending Application No. 16/285,239.  In other words, claims 1, 5-7 and 9 of copending Application No. 16/285,239 fully encompass the subject matter of claims 1-4 and 7 and therefore anticipate claims 1-4 and 7.  Since claims 1-4 and 7 are anticipated by claims 1, 5-7 and 9 of the copending application, they are not patentably distinct from claims 1, 5-7 and 9.  Thus the invention of claims 1, 5-7 and 9 of the copending application is in effect a “species” of the “generic” invention of claims 1-4 and 7.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-4 and 7 are anticipated (fully encompassed) by claims 1, 5-7 and 9 of the copending application, claims 1-4 and 7 are not patentably distinct from claims 1, 5-7 and 9, regardless of any additional subject matter present in claims 1, 5-7 and 9.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5-7 and 9 of copending Application No. 16/285,239 in view of U.S. Pat. No. 2,991,486 to Hamilton.  Claims 1, 5-7 and 9 of copending Application No. 16/285,239 do not specifically disclose a condition wherein each bracket has a stop member; after each upper support member rotates toward a center of the play yard, the first stop portion abuts against the stop member.  Hamilton ‘486 provide the basic teaching of a play yard 

comprising two brackets (62) and two support frames (14), each of the support frames comprising two upper support members (19) and a lower support member (20); wherein each upper support member has a first stop portion (66) and wherein each bracket (62) has a stop member (a lower end of element 68); and after each upper support member (19) rotates toward a center of the play yard, the first stop portion (66) abuts against the stop member (see Figures 1 & 2; column 2, lines 4-10 & 15-21 and column 3, lines 23-33).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the play yard of claims 1, 5-7 and 9 of copending Application No. 16/285,239 with each bracket having a stop member; and after each upper support member rotates toward a center of the play yard, the first stop portion abuts against the stop member, in order to provide a simple means for readily locking and maintaining the upper support members in an unfolded position as taught by Hamilton ‘486.    
This is a provisional nonstatutory double patenting rejection.

Claims 6 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and 9 of copending Application No. 16/285,239 in view of U.S. Pat. No. 5,193,234 to Joaquin.  With respect to claim 6, claims 1, 5-7 and 9 of copending Application No. 16/285,239 do not specifically disclose a condition wherein each of the support frames comprises two first hinges and each lower support member is pivotally connected to the upper support members by the first hinges.  Joaquin provides the basic teaching of a play yard comprising two support frames (5, 5’), each of the support frames 

comprising two upper support members (9, 10) and a lower support member (18) being pivotally connected to the upper support members, wherein each of the support frames (5, 5’) comprises two first hinges (16) and each lower support member (18) is pivotally connected to the upper support members (9, 10) by the first hinges (see Figures 1, 2, 5-7, 9 & 10; column 2, lines 22, 28-38, 41-46 & 53-57 and column 3, lines 5-7, 20-21 & 41-47).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the play yard of claims 1, 5-7 and 9 of copending Application No. 16/285,239 with each of the support frames comprising two first hinges and each lower support member being pivotally connected to the upper support members by the first hinges, in order to allow the play yard to be folded “more compactly” as taught by Joaquin, thereby facilitating transport and storage of the play yard (please also refer to column 1, lines 22-24 of Joaquin ‘234). 
With respect to claim 11, Joaquin further discloses the use of two foot members (23) and two floating members (21, 26), the floating members being pivotally connected (via elements 22) to the foot members (23); wherein when the play yard is unlocked, the floating members (21, 26) are unfolded and rest on the lower support members (18); and when the play yard is folded, the floating members rotate toward a center of the play yard such that the floating members (21, 26) are also folded (see Figures 1, 4-7 & 10 and column 2, lines 48-63).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the play yard of claims 1, 5-7 and 9 of copending Application No. 16/285,239 with two foot members and two floating members, the central member being connected to the foot members, the floating members being pivotally connected to the foot .
This is a provisional nonstatutory double patenting rejection.

Claims 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and 9 of copending Application No. 16/285,239 in view of U.S. Pat. App. Pub. No. 2014/0165288 to Wang et al.  Claims 1, 5-7 and 9 of copending Application No. 16/285,239 do not specifically disclose the use of a bassinet assembly, the bassinet assembly comprising a fabric structure and two support structures, the fabric structure being hung on the rail members, the support structures being disposed in the fabric structure and configured to support a mattress; wherein a through hole is formed on a bottom of the fabric structure, such that the latch mechanism is able to be operated to unlock the connecting members and the central member is able to be lifted through the through hole; and wherein each of the support structures comprises two rods and a pivot member, the rods are pivotally connected to the pivot member.  Wang et al. ‘288 provides the basic teaching of a play yard (100) comprising a plurality of rail members (2), a manually operable folding mechanism (20) for the play yard, and a bassinet assembly (1), the bassinet assembly comprising a fabric structure (10, 11) and two support structures (12, 13), the fabric structure being hung on the


rail members (2), the support structures being disposed in the fabric structure (10, 11) and configured to support a mattress (3); wherein a through hole (102) is formed on a bottom of the fabric structure (10, 11) such that the folding mechanism (20) is accessible through the through hole; and wherein each of the support structures (12, 13) comprises two rods (13) and a pivot member (12), the rods are pivotally connected to the pivot member (see Figures 1-8; page 2, paragraphs 0031-0036 and page 3, paragraphs 0036, 0037 & 0040).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the play yard of copending Application No. 16/285,239 with a bassinet assembly, the bassinet assembly comprising a fabric structure and two support structures, the fabric structure being hung on the rail members, the support structures being disposed in the fabric structure and configured to support a mattress; wherein a through hole is formed on a bottom of the fabric structure, such that the latch mechanism is able to be operated to unlock the connecting members and the central member is able to be lifted through the through hole; and wherein each of the support structures comprises two rods and a pivot member, the rods are pivotally connected to the pivot member, in order to provide an alternative infant support assembly which helps to facilitate folding and unfolding of the play yard and which is well known in the art as taught by Wang et al. ‘288.
This is a provisional nonstatutory double patenting rejection.




Allowable Subject Matter
Claims 9, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome fully the informalities noted above in paragraph 3 of this Office action and in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that one of ordinary skill in the art would not have found it obvious before the effective filing date of the claimed invention to modify the play yard of claims 1, 5-7 and 9 of copending Application No. 16/285,239 to include the particular structure of the restraining groove and the restraining portion as recited in claim 9; the specific structural configuration of and cooperation between the first and second slots and the latch mechanism as recited in claim 10; and the distinct structural arrangement of the mattress as recited in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Wang et al. ‘148, Mountz ‘250, Burkholder et al. ‘187, Wang et al. ‘339, Burkholder et al. ‘505, Cheng et al. ‘245, Cheng et al. ‘148, Welsh, Jr. ‘767, Welsh, Jr. ‘094, Wyss ‘305, Wyss ‘229, Hamilton ‘195 and Fulton ‘021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673